The attorneys for defendant and appellant urge that a rehearing should be granted in this case, which is one sounding in damages, because of the allowance of interest, which was not prayed for, on the judgment from date of judicial demand.
This interest was correctly allowed on the authority of Act No. 206 of 1916 as construed in the case of Grennon v. New Orleans Public Service, Inc., 17 La. App. 700, 136 So. 309, which holds that interest automatically becomes due on judgment for damages from date of judicial demand, though not prayed for or mentioned in the judgment.
  The application for a rehearing is refused. *Page 512